DECISION OF DISMISSAL
This matter is before the court on the parties' Closing Agreement, filed June 20, 2011. Plaintiffs agreed that "[w]ithin 30 days of the date of this agreement * * * signed by all parties, the Taxpayers will promptly dismiss their case in the Magistrate Division of the Oregon Tax Court, Case Number TC-MD 110105D, regarding the 2006 tax year."
As of this date, Plaintiffs have not communicated with the court. Because the parties signed a Closing Agreement more than 30 days from the date of this Decision stating that they would dismiss their Complaint, the court concludes that the above-entitled matter should be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of July 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on July 28, 2011. The Court filed and entered this documenton July 28, 2011. *Page 1